                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                           NORTHERN DIVISIONAT KNOXVILLE

BRENT T. BARNETT,                              )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )       Civil Action No. ______________
                                               )
EAGLE DISTRIBUTING CO., INC.,                  )       JURY DEMANDED
                                               )
       Defendant.                              )


                     DEFENDANT EAGLE DISTRIBUTING CO., INC.’S
                              NOTICE OF REMOVAL

       Defendant Eagle Distributing Co., Inc., (“Defendant”) by and through its undersigned

counsel and pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, hereby files this Notice of

Removal for the above referenced action filed in the Chancery Court for Knox County,

Tennessee, in which it is now pending, to the United States District Court for the Eastern District

of Tennessee, Northern Division at Knoxville.

       This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331 as this

is a civil action arising under the laws of the United States. Plaintiff Brent T. Barnett (“Plaintiff”)

alleges violations of the federal Racketeer Influenced and Corrupt Organizations Act (“RICO”)

as well as the Sherman Antitrust Act of 1890 in his Complaint.

       Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a)

over Plaintiff’s state law causes of action that “form part of the same case or controversy” as

Plaintiff’s federal RICO and antitrust allegations. Further, Defendant shows the Court as

follows:



                                                   1

Case 3:21-cv-00251-KAC-DCP Document 1 Filed 07/12/21 Page 1 of 5 PageID #: 1
                                  I. PROCEDURAL HISTORY

       1.      On June 14, 2021, Plaintiff commenced this action by filing his Complaint in the

Chancery Court for Knox County, Tennessee, Docket No. 202677-2.

       2.      On June 15, 2021, Defendant was served with the Summons and Complaint.

       3.      In accordance with 28 U.S.C. § 1446(a), Defendant attaches hereto a true and

correct copy of the Summons and Complaint, attached collectively hereto as Exhibit A, which

consists of all process, pleadings, and orders served upon Defendant to date. See 28 U.S.C. §

1446(a) (2018).

       4.      In his Complaint, Plaintiff asserts multiple causes of action against Defendant,

including tort claims for civil conspiracy, intentional interference in existing business

relationships, and intentional interference with prospective business relationships, alongside

claims for “civil RICO (state and federal) and an impermissible restraint of trade (state and

federal).” See Complaint ¶ 186. As such, it appears the Plaintiff is asserting private causes of

action based on alleged violations of the federal RICO Act codified at 18 U.S.C. § 1961, et seq.

and the Sherman Antitrust Act of 1890 codified at 15 U.S.C. § 1, et seq., alongside their

counterparts in the state of Tennessee codified at Tenn. Code Ann. § 39-12-201, et seq. and § 47-

25-101, et seq., respectively.

       5.      Further, Plaintiff seeks “economic loss damages of at least $450,000 and punitive

damages of $750,000.” See Complaint ¶ 189.

                                 II. GROUNDS FOR REMOVAL

                                  Federal Question Jurisdiction

       6.      Plaintiff’s Complaint asserts causes of action under federal RICO and antitrust

statutes, presumably based on the provisions authorizing private causes of action for violations of


                                                  2

Case 3:21-cv-00251-KAC-DCP Document 1 Filed 07/12/21 Page 2 of 5 PageID #: 2
these statutes codified at 18 U.S.C. § 1964 and 15 U.S.C. § 15, respectively. This Court has

original jurisdiction over these claims pursuant to 28 U.S.C. § 1331 as they arise under the laws

of the United States. See 28 U.S.C. § 1331 (2018); see also Blount Fin. Serv.’s, Inc. v. Walter E.

Heller & Co., 632 F. Supp. 240 (E.D. Tenn. 1986) (this Court ruling on a motion to dismiss

federal RICO and antitrust claims).

                 Supplemental Jurisdiction Over Plaintiff’s State Tort Claims

       7.      This Court may also exercise supplemental jurisdiction under 28 U.S.C. § 1367(a)

over the state law claims for civil conspiracy, intentional interference with existing business

relationships, intentional interference with future business relationships, and violations of

Tennessee RICO and antitrust laws as these claims form the same case or controversy as the

federal claims that give rise to this Court’s original jurisdiction. See § 1367(a).

                                      Authority for Removal

       8.      Removal to this Court is appropriate in this case under 28 U.S.C. § 1441(a)

because; 1) this is a civil action brought originally in state court, the Chancery Court for Knox

County, Tennessee; 2) of which this Court has original jurisdiction, under 28 U.S.C. § 1331; and

3) this Court is the United States District Court for the district and division embracing the place

where such action is pending. See § 1441(a).

                 III. COMPLIANCE WITH REMOVAL REQUIREMENTS

       9.      Defendant has complied with 28 U.S.C. § 1446(a) by filing this Notice of

Removal signed pursuant to Rule 11 of the Federal Rules of Civil Procedure which contains a

short and plain statement of the grounds for removal, as well as a copy of all process, pleadings,

and orders served upon Defendant to date in this action. See § 1446(a).




                                                  3

Case 3:21-cv-00251-KAC-DCP Document 1 Filed 07/12/21 Page 3 of 5 PageID #: 3
        10.     As the only presently named defendant in this case, Defendant has complied with

§ 1446(b) by filing this Notice of Removal within 30 days after service of process and receipt of

Plaintiff’s Complaint. See § 1446(b).

        11.     To comply with § 1446(d), promptly after filing this Notice of Removal,

Defendant shall file a copy of this Notice of Removal with the clerk of the Chancery Court for

Knox County, Tennessee and provide all adverse parties with written notice of this filing. See §

1446(d).

                               IV. NO WAIVER OR ADMISSIONS

        12.     By filing this Notice of Removal, Defendant does not waive any objections or

defenses that are or may be available to it, including but not limited to any defenses based on

jurisdiction, defects within the Plaintiff’s Complaint or other pleadings, or statutes of limitation

or repose.

        13.     Defendant does not concede or admit in any way that the allegations contained in

Plaintiff’s Complaint are true or accurate, or that Plaintiff is entitled to any damages, costs,

attorney’s fees, or any other relief in this action.

        WHEREFORE, Defendant prays that the above-captioned cause of action be removed

from the Chancery Court for Knox County, Tennessee, to the United States District Court for the

Eastern District of Tennessee, Northern Division at Knoxville.

                                                Respectfully submitted,

                                                ___s/Jon M. Cope___________________________
                                                Jon M. Cope (BPR # 20031)
                                                STOKES, WILLIAMS, SHARP, COPE &
                                                MANN
                                                P.O. Box 2644
                                                Knoxville, TN 37901
                                                865/544-3833
                                                Attorney for Defendant

                                                       4

Case 3:21-cv-00251-KAC-DCP Document 1 Filed 07/12/21 Page 4 of 5 PageID #: 4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the Notice of Removal was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                        Darren V. Berg
                                        P.O. Box 33113
                                        Knoxville, TN 37930
                                        Attorney for Plaintiff


       This 12th     day of      July                                 , 2021.

                                               ____s/Jon M. Cope__________________________
                                               Jon M. Cope




                                                  5

Case 3:21-cv-00251-KAC-DCP Document 1 Filed 07/12/21 Page 5 of 5 PageID #: 5
